Citation Nr: 0723830	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-28 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
syndrome, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from May 1968 to June 1976.  
He received the Purple Heart Medal and Bronze Star Medal with 
V device in connection with his service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  Subsequently the Oakland, California, 
RO, assumed jurisdiction.  

In February 2006, the veteran testified before the 
undersigned at a hearing at the Oakland RO.  

The Board remanded this matter in November 2006 for 
additional development.  The Board noted that at his hearing, 
the veteran raised the issue of entitlement to a total 
disability evaluation based upon individual unemployability.  
It referred the issue to the RO for initial adjudication.  
The most recent evidence, shows that the veteran is gainfully 
employed.  

The issue of entitlement to an increased rating for low back 
syndrome on an extraschedular basis is remanded to the RO via 
the Appeals Management Center.  The veteran will be advised 
if further action is required on his part.

FINDING OF FACT

The veteran's chronic low back syndrome is manifested by 
severe limitation of motion with forward flexion at times 
limited to 30 degrees, but is not manifested by 
incapacitating episodes having a total duration of at least 
six weeks during the past year; unfavorable ankylosis of the 
entire thoracolumbar spine; or neurologic impairment.



CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 40 
percent for chronic low back syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A January 2004 VCAA letters informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence he was responsible for obtaining.  The letters did 
not explicitly tell him to submit all relevant evidence in 
his possession, but did invite him to submit evidence showing 
the back disability had worsened.  He was thereby put on 
notice to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal involves a disability that has been recognized as 
service connected.  The first three Dingess elements are thus 
substantiated.  The veteran was not provided with notice 
regarding an effective date.  The veteran is not prejudiced 
by the absence of such notice, because no effective date is 
being set in this decision.  See Medrano v. Nicholson, No. 
04-1009 (U.S. Vet. App. Apr. 23, 2007) (Although Congress has 
not specifically mandated that the Board assess prejudicial 
error, the Court has held that the Board is not prohibited 
from considering the doctrine of harmless error in the VCAA-
notice context); see also Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) (an error by VA in providing notice 
of the information and evidence necessary to substantiate a 
claim under 38 U.S.C. § 5103(a) is presumptively prejudicial 
and that in such a case the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).  Once service connection is granted, the claim is 
substantiated and further notice is not required with regard 
to disagreement as to the rating.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded several VA examinations.  As 
such, no further action is necessary to assist the claimant 
with the claim.


Low Back Syndrome

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim 
for increase, the most recent evidence is given precedence 
over past examinations.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine 	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine 	30

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2):  If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the effects 
in each spinal segment are clearly 
distinct, evaluate each segment on the 
basis of incapacitating episodes or under 
the General Rating for Formula and 
Diseases and Injuries of the Spine, 
whichever method results in a higher 
evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

In October 2003, the veteran indicated that he was still 
having problems with his back and legs from wounds in 
Vietnam.  He noted that they had been getting worse over the 
last few years and were making it more difficult for him.  He 
stated that he wanted a new evaluation for his injuries as a 
result of the constant pain he was enduring.  

At the time of a February 2004 VA examination, the veteran 
was noted to be treated with pain medication, muscle 
relaxers, and Ibuprofen.  He also performed stretching 
exercises.  He had been working as a carpenter for thirty 
years and denied any job injuries or any subsequent trauma to 
the back since service.  

The veteran described the back pain as regional in the low 
back and radiating to the right hip.  He wore a back brace on 
his back continuously, which was elastic and alleviated some 
of the pain.  He denied any incontinence or bladder trouble.  
He had not had any back surgery in the past.  A MRI performed 
at the VA in the past had revealed degenerative disc disease 
from L3-L5.  

Physical examination of the back revealed that it was tender 
in the lower aspect/half of the back.  Flexion was limited to 
10 degrees secondary to pain and extension was to 5 degrees.  
Lateral bending was to 10 degrees, bilaterally, without pain, 
and rotation was to 30 degrees on the left and right, with 
pain in the right hip.  Straight leg raising was limited to 
20 degrees on the right and 40 degrees on the left without 
pain.  Deep tendon reflexes were 2+ above and below the 
waist.  A diagnosis of chronic low back syndrome, residual 
fragment wound, with degenerative disc disease from L3 to L5, 
was rendered.  The examiner assigned "a DeLuca factor" of 
15 percent.  

In a February 2004 letter, the veteran's daughter, who is a 
Physician's Assistant, indicated that her father had been 
having problems with his back condition over the past months.  
She stated that he had regular intense back pain which was 
not easily relieved with normal rest, heat, or medication.  
She noted that she had been living with him since June 2003 
and had observed a marked decline in his condition.  She 
indicated that her father did not complain much but his body 
language provided all the evidence she needed to see the 
deterioration.  He had difficulty sleeping, sitting at the 
computer, and performing his daily routines because of the 
pain.  He could not bend his torso in a normal fashion and 
had to change his walking patterns as a result of the 
discomfort.  She noted that the veteran's quality of life had 
been affected.  

In his May 2004 notice of disagreement, the veteran indicated 
that he had constant pain in his back from wounds sustained 
in Vietnam.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that a February 2004 MRI showed multiple level 
degenerative changes with no evidence of significant 
neurological compromise.  

At the time of a March 2004 VA outpatient visit, the veteran 
was noted to have chronic low back pain.  Examination of the 
back revealed lumbar spine tenderness with positive straight 
leg raising on the right side.  Neurological examination was 
grossly intact.  At the time of a July 2004 visit, the 
veteran had touch point tenderness on the right lumbar side.  
He could flex to 90 degrees with pain, extend to 10 degrees 
with pain, rotate to 45 degrees with pain on the right, and 
lateral bend to 30 degrees with pain on the right when 
bending to the left.  Neurological examination was grossly 
intact with deep tendon reflexes 2+ above and below the 
waist.  The veteran had a coordinated gait.  A diagnosis of 
lumbar strain was rendered.  

At the time of a February 2005 outpatient visit, the veteran 
complained of having developed increased right back pain over 
the past two days.  The pain was located in the right lower 
back and was worse when the veteran tried to get out of bed.  
There was no radiation and no tingling/numbness of the lower 
extremities.  The veteran also denied fever, chills, 
weakness, or any bowel/bladder incontinence.  Physical 
examination revealed very limited range of motion of the 
lower back because of pain.  There was touch point tenderness 
in the right lower back.  Neurological examination revealed 
that the veteran had 2+ deep tendon reflexes and 5/5 strength 
for the lower extremities.  Sensory was intact.  Modified 
straight leg raising revealed pain at the right lower back 
and mid lumbar spine with no radiation.

In April 2005, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran was 
noted to have worked as a salesman for the past six or seven 
years selling products to state and federal governments.  

The veteran reported having increased back pain for the past 
two years, including daily pain for the past year.  For the 
past two weeks, the pain was noted to be radiating into the 
right lower flank area near the posterior superior iliac 
crest on the right.  The veteran indicated that if he sat for 
a prolonged period his legs would become numb, the left 
greater than the right, with his feet becoming cold.  This 
occurred within five minutes of sitting down and he had 
started wearing two pairs of socks as a result of this.  His 
balance was normal.  The leg numbness and foot coldness had 
been occurring only over the past three months and only with 
sitting.  The sharp pain radiated from the center back to the 
right lateral back.  The radiating pain lasted seconds.  He 
denied any radiating pain to the legs.  

The veteran stated that he had lower back pain "24/7."  The 
lowest amount of pain was 2/3 out of 10, while the average 
was 6/7, with the most severe pain being 10/10.  He did get 
some relief sleeping in the fetal position.  He denied 
weakness of the back but complained of stiffness and spasm.  
There was no tenderness to palpation.  

The veteran complained of easy fatigability and lack of 
endurance of his back.  He had had no incapacitating episodes 
in the past 12 months, i. e., no acute signs or symptoms of 
intervertebral disc disease necessitating bedrest as 
prescribed by a physician.  The veteran's low back pain had 
been going on for three years, with discomfort arising when 
standing too long or when sitting in a chair for too long.  
Pain pills helped and took away about 30 percent of the pain.  
He took Vicodin.  He reported having 10/10 flares ups on a 
daily basis, primarily in the mid day.  The veteran tried to 
get into the fetal position and to lie down for one to three 
hours when these occurred.  During this time he felt that he 
was 50 percent impaired.

The veteran occasionally used a cane if his right hip area 
was bothersome but used no other assistive devices other than 
his back brace when he had significant pain.  The veteran 
noted that he was only able to work 20 to 25 hours because of 
his back condition.  He reported that he was only able to sit 
for a few hours in a chair when at work.  The veteran stated 
that he was not able to do any activities but that he tried 
to work three to four hours per day with pain.  He could cut 
his lawn but did not get on the roof, dig, or shovel.  He no 
longer did high impact sports such as snow skiing, water 
skiing, or surfing.  He was able to take care of his 
activities of daily living, but was slow when getting out of 
bed or up from a chair.  The veteran could still drive a car.  
He felt that he was 75 percent impaired.  

Physical examination revealed that the veteran had a mild 
limp leaning to the left favoring the right lower extremity.  
Examination of the back revealed that there was no scoliosis 
present when standing.  Forward flexion was from 0 to 60 
degrees.  The veteran had pain in the midline and right 
posterior iliac area from 35 to 60 degrees.  Extension of the 
back was to 20 degrees with pinching pain on the right lumbar 
area.  Bilateral lateral flexion was to 30 degrees with pain 
in the right lumbar area through both ranges of motion.  
Bilateral rotation was to 25 degrees with pain in the right 
lumbar area.  Hair distribution in the right lower 
extremities was normal.  Motor strength was 5/5 in the lower 
extremities and deep tendon reflexes were 2+ at the knees and 
ankles.  The feet were cold but not cyanotic.  

A diagnosis of chronic lumbar strain with degenerative disc 
disease L3-4 and L4-5 without neurologic compromise was 
rendered.  The examiner stated that there was no indication 
that the veteran's cool feet, cool hands, or recurrent thigh 
and calf cramps were due to any neurologic impairment 
secondary to the lower back.  DeLuca factors of the lumbar 
spine resulted in a further 50 percent loss of range of 
motion due to pain or flare-up of pain with repetitive 
activities.  The examiner indicated that there was mild 
excess fatigability but no weakened movement or 
incoordination.  She noted that pain had the primary 
functional impact.  

At the time of his February 2006 hearing, the veteran 
reported that his back problems had become worse over the 
past six months.  He noted that he had no symptoms in his 
legs.  He stated that the back pain was so bad at times that 
he had to crawl up into the fetal position.  The veteran 
noted that he was no longer able to work as a result of the 
back pain.  

In November 2006, the Board remanded this matter for 
additional development, to include an additional VA 
examination.  

Treatment records obtained in conjunction with the Board 
remand reveal that at the time of an August 2005 visit, the 
veteran continued to complain of low back pain.  Physical 
examination performed at that time revealed decreased 
lordosis and flexion and increased paraspinal tone.  Deep 
tendon reflexes were normal.  

At the time of an October 2005 visit, the veteran was again 
seen for back pain exacerbation.  He had been taking out the 
trash when he twisted his back.  The pain was in the lumbar 
area and was sharp, bilateral, and constant.  It was worse 
when taking deep breaths.  Physical examination revealed 
tenderness over the spines and tenderness in the paraspinal 
region.  There was no acute focal neurological deficit and 
the veteran had a normal gait.  Sensory was intact and motor 
strength was 5/5.  Deep tendon reflexes were normal and lower 
extremity strength was 5/5.  

A MRI of the lumbar spine performed in May 2006 revealed 
degenerative changes with no evidence of neurologic 
compromise.  The veteran was noted to have a minor 
abnormality.  

At the time of a January 2007 VA examination, the veteran 
reported that his low back pain flared up once a month and 
that the pain was mostly in the left side of the mid and low 
back.  The pain would last five to six days and was 
excruciating.  He had to lie down in the fetal position when 
this occurred for the entire period of time that it was 
occurring.  He had no doctor's prescription for bedrest but 
noted that every month he was incapacitated for six days and 
not able to do any activity.  

The veteran stated that when his back was severe he could not 
do anything except lie down.  The veteran reported that he 
currently worked as a self-employed contractor in 
construction.  He stated that he lost six months of work in 
the past year.  The veteran avoided lifting more than 50 
pounds at work or when at home.  He also avoided picking up 
things when working as a contractor.  Extension of the back 
made the pain worse.  The veteran avoided twisting his back.  
He walked on the treadmill 45 minutes each day and could 
comfortably lift up to 10 pounds at home or when at work.  He 
could also walk up to 3/4 of a mile without discomfort.  

Physical examination revealed that the veteran walked with an 
antalgic gait.  He wore a wraparound black Velcro neoprene 
brace around his spine.  The lumbar spine was nontender.  
Range of motion for the lumbar spine was as follows:  forward 
flexion to 50 degrees, which he was able to do three times; 
extension to 5 degrees; right and left lateral flexion to 5 
degrees; and right and left lateral rotation to 10 degrees, 
with pain on all motions.  The veteran moved quite slowly.

Straight leg raising was normal and the veteran had normal 
reflexes, sensation, and strength in the lower extremities.  
The examiner indicated that the veteran had a normal 
neurologic examination of the lower extremities.  The veteran 
was not able to walk on his toes or heels and he complained 
of pain with movement of his lumbar spine.  

A diagnosis of lumbar strain with degenerative disc disease 
was rendered.  With regard to the current severity of the 
veteran's low back disability, the examiner stated that the 
veteran had mild to moderate discomfort of the lumbar spine 
in between episodes of flaring.  When the veteran had 
episodes of flaring, his disability was moderately severe to 
severe.  He noted that with regard to repetitive motion, 
there was no change with repetitive motion of the lumbar 
spine times three on examination.  He observed that pain had 
the major functional impact.  

Analysis

A schedular rating in excess of 40 percent would require 
ankylosis, six weeks or more of incapacitating episodes, 
i.e.--doctor prescribed bedrest; or additional neurologic 
impairment.  

Prior to the January 2007 examination, the veteran had not 
reported having incapacitating episodes totaling six weeks or 
more in the past twelve months.  

While the veteran reported at the January 2007 examination 
that he would have a period of six days of incapacitating 
episodes where he was able to do nothing, the regulations 
require that the bed rest be prescribed by a physician and 
that there be treatment by a physician.  The medical records 
do not reveal any prescriptions for bedrest and the veteran 
has not indicated that there have been any prescriptions 
written for his low back problems for bed rest.  Thus, the 
criteria for a higher evaluation have not been met.

The current evaluation contemplates that the veteran's back 
motion is severely limited, there has been, however, no 
current evidence that his range of motion is limited to that 
akin to unfavorable ankylosis of the thoracolumbar spine.  As 
noted above, unfavorable ankylosis is a condition in which 
the entire thoracolumbar spine or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.   The veteran retains 
significant back motion.

Because the veteran is in receipt of the highest rating for 
limitation of motion, and a higher rating would require 
ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not 
applicable.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board further notes that no additional disability has 
been demonstrated due to neurologic impairment.  Earlier 
examinations did report an antalgic gait and radiating pain, 
the most recent, and hence most probative, neurologic 
examination was normal.  

The veteran was found to have chronic lumbar strain with 
degenerative disc disease L3-4 and L4-5 without neurologic 
compromise at the time of his November 2005 VA examination, 
and the January 2007 VA examiner found the veteran to have 
normal reflexes, sensation, and strength in the lower 
extremities and indicated that the veteran had had a normal 
neurologic examination of the lower extremities.  
Accordingly, an additional rating for neurologic impairment 
is not warranted.


ORDER

A schedular evaluation in excess of 40 percent for chronic 
low back syndrome is denied.  


REMAND

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance." but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Floyd.

In the instant case the most recent evidence shows that the 
veteran has missed approximately six months of work in the 
past year due to the effects of his combat incurred back 
disability during exacerbations.  The recent examiner 
estimated that the veteran had a moderately severe to severe 
disability during such exacerbations.  This case clearly 
warrants referral for consideration of an extraschedular 
rating.

Accordingly, the appeal is REMANDED for the following action:

1.  Refer the claim for increased rating 
for low back syndrome on an 
extraschedular basis to VA's Director of 
C & P or Undersecretary for Benefits for 
consideration of an extraschedular rating 
in accordance with 38 C.F.R. § 3.321(b).

2.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


